DETAILED ACTION  

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR § 1.114

A request for continued examination under 37 CFR § 1.114, including the fee set forth in 37 CFR § 1.17(e), was filed in this application on November 11, 2021. Since this application is eligible for continued examination under 37 CFR § 1.114, and the fee set forth in 37 CFR § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR § 1.114.  Applicant's submission filed on November 29, 2021 has been entered. 

Status of the Claims

This office action is prepared in response to the claim amendments and remarks filed by the applicant on October 27, 2021 relating to U.S. Patent Application 16/547,496 filed on August 22, 2019.  Claims 1 and 11 have been amended. Claims 1-6 and 11-16 are pending and have been examined. This action is non-final.                                                                                                           

Response to Arguments

Applicant's Remarks filed on October 27. 2021 have been fully considered. 

With regard to the rejection under 35 USC § 101, Applicant asserts “Appropriate correction is hereby made. Specifically, the claimed invention amounts to significantly more than an abstract idea and amounts to a practical application.” (Remarks, p. 8). Examiner respectfully disagrees. The additional elements of the claims add only instructions to implement the abstract idea with computer(s), processor(s), memory and software. The additional elements fail to integrate the abstract idea into a practical application and do not add significantly more to the abstract idea. They are not the practical application, the significantly more, contemplated by the 2019 PEG guidelines such as an improvement in the functioning of a computer or technology. (See Section 101 rejection below). The Section 101 rejection is maintained.

With regard to the Section 102 rejection, Applicant has amended independent Claims 1 and 11 and asserts that the cited art, Corby, does not disclose the elements in the amended claims (Remarks, pp. 8 – 10). Examiner respectfully disagrees. (See Section 102 rejection below). The Section 102 rejection is maintained. 

Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 6 and 11 -16 are rejected pursuant to 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 - Statutory Class
Claims 1– 6 are directed to a method of modeling a financial instrument. Claims 11- 16 are directed to a system to facilitate modeling a financial instrument. Therefore, on its face, each of Claims 1 – 6 and 11 -16 is directed to a statutory class of invention.

Step 2A, Prong 1 – Abstract Idea 
Claim 1 recites a  method of modeling a financial instrument based on a physical model, wherein the method comprising: receiving, using a communication device, at least one parameter associated 5with the financial instrument, the financial instrument being one of an equity, a mutual fund, a currency, a cryptocurrency, a bond, and a commodity, the parameter being one or more data values corresponding to a property of the financial instrument; analyzing, using a processing device, the at least one parameter; identifying, using the processing device, the physical model based on analyzing, the physical model being identified based on an association between the at least one parameter and the physical model; generating, using the processing device, the financial instrument model based 10on identifying and the analyzing, the financial instrument model being one of a physics model, a meteorological model, a quantum mechanics model, a statistics model, and a probability model; receiving, using the communication device, a request from a user device; generating, using the processing device, a response based on the request and the financial instrument model; transmitting, using the communication device, the response to the user device; wherein the financial instrument model is presented in graphical form; wherein the financial instrument model comprises one or more physical variables associated with the financial instruments, wherein the one or more physical variables is determined by using the one or more parameters associated with a plurality of input data; wherein the one or more physical variables associated with the financial instruments comprise at least one of a speed, a direction, and an extreme of each of the financial instruments; wherein the at least one of the speed and the direction of each of the financial instruments is determined by using ten one standard deviation bands of varying sample length based on the plurality of input data; and wherein the at least one of the extremes associated with the financial instruments is determined by using ten Pi standard deviation band of varying sample length based on the plurality of input data. The abstract idea recited in Claim 1 is the underlined portions of the claim indicated above. The abstract idea recites modeling a financial instrument which involves fundamental economic principles including hedging falling under “Certain Methods of Organizing Human Activity” according to the 2019 Revised Patent Subject Matter Eligibility Guidance. Claim 1 also involves a mental process. The receiving steps are observation. The analyzing, identifying and generating steps are evaluation. The transmitting step is opinion.
Claim 11 recites an abstract idea for the same reasons. 

Step 2A, Prong 2 – Practical Application
Claim 1 recites a method of modeling a financial instrument based on a physical model, wherein the method comprising: receiving, using a communication device, at least one parameter associated 5with the financial instrument, the financial instrument being one of an equity, a mutual fund, a currency, a cryptocurrency, a bond, and a commodity, the parameter being one or more data values corresponding to a property of the financial instrument; analyzing, using a processing device, the at least one parameter; identifying, using the processing device, the physical model based on analyzing, the physical model being identified based on an association between the at least one parameter and the physical model; generating, using the processing device, the financial instrument model based 10on identifying and the analyzing, the financial instrument model being one of a physics model, a meteorological model, a quantum mechanics model, a statistics model, and a probability model; receiving, using the communication device, a request from a user device; generating, using the processing device, a response based on the request and the financial instrument model; transmitting, using the communication device, the response to the user device; wherein the financial instrument model is presented in graphical form; wherein the financial instrument model comprises one or more physical variables associated with the financial instruments, wherein the one or more physical variables is determined by using the one or more parameters associated with a plurality of input data; wherein the one or more physical variables associated with the financial instruments comprise at least one of a speed, a direction, and an extreme of each of the financial instruments; wherein the at least one of the speed and the direction of each of the financial instruments is determined by using ten one standard deviation bands of varying sample length based on the plurality of input data; and wherein the at least one of the extremes associated with the financial instruments is determined by using ten Pi standard deviation band of varying sample length based on the plurality of input data. The additional elements of Claim 1 are the underlined portions of the claim indicated above.  The additional elements of claim 11 also include similar elements. The additional elements of Claims 1 and 11 amount to no more than instructions to implement the abstract idea with generic computer components, processors, memory and software. The additional elements of “wherein the at least one of the speed and the direction of each of the financial instruments is determined by using ten one standard deviation bands of varying sample length based on the plurality of input data” and “wherein the at least one of the extremes associated with the financial instruments is determined by using ten Pi standard deviation band of varying sample length based on the plurality of input data” generally linking the identified abstract idea to a particular technological environment (statistical analysis). The additional elements do not integrate the abstract idea into a practical application.  

Step 2B – Significantly more
As set forth in the discussion in Step 2A, Prong 2, above, the additional elements of Claims 1 and 11 amount to no more than instructions to implement the abstract idea with generic computer components, processors, memory and software. Based on the aforementioned, the additional elements of Claims 1 and 11 fail to add significantly more to the abstract idea.

Dependent claims
Claims 2 and 12 (determining a trajectory of the at least one parameter), Claims 3 and 13 (physical model corresponds to at least one law 20governing at least one physical object), Claims 4 and 14  (generating of the model comprises associating at least one parameter to at least one physical object, at least one physical variable at least and one law),  Claims 5 and 15 (at least one metric associated with the plurality of data values is associated with the at least one law) and Claims 6 and 16 (at least one metric associated with the plurality of data values is associated with the at least one physical variable corresponding to the at least one physical object) further define and merely add specificity to the abstract idea. Thus, the dependent claims also fail to add significantly more to the abstract idea.  

As such, Claims 1 – 6 and 11 - 16 are not patent eligible. 


Claim Rejections - 35 USC § 102

The following is a quotation of 35 U.S.C. 102 which forms the basis for all obviousness rejections set forth in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 - 6 and 11 - 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corby, et al., US 6,418,417 B1, (“Corby”).

Claim 1:
Corby teaches:
A method of modeling a financial instrument based on a physical model, wherein the method comprising: (See Corby, Abstract (A system and method for valuating weather-based financial instruments.)) 

receiving, using a communication device, at least one parameter associated 5with the financial instrument, the financial instrument being one of an equity, a mutual fund, a currency, a cryptocurrency, a bond, and a commodity, the parameter being one or more data values corresponding to a property of the financial instrument; (See Corby, Abstract (Workstations provide a graphical user interface for users to enter a series of inputs concerning a financial instrument.), Col. 6, lines 12 – 18 (Derivatives, being financial instruments, may be traded among investors as are stocks, bonds, and the like. Thus, in order to trade derivatives, there must be a mechanism to price them so that traders may exchange them in an open market. To date, there is no organized exchange for weather derivatives as they are traded as over-the-counter (OTC) instruments.), Col. 12, lines 46 – 55 (After the completion of steps 402 to 414, the trading server 102 of trading system 100 may now calculate the price of a weather derivative (i.e., weather-based call option).
Normally four parameters of equation (3), K, S, r, and t, can be figured with particularity However, the volatility of a commodity (e.g., a stock or any other underlying asset or security), σ, cannot. With this parameter, human judgment comes into play to quantify. There are traditionally two methods for measuring volatility-historical and implied. This is where weather must be considered.))

analyzing, using a processing device, the at least one parameter; (See Corby, Abstract (The method involves collecting the series of inputs-start date, maturity date, geographic location(s), risk-free rate, and base weather condition - affecting the value of the financial instrument and applying a pricing model modified to account for weather.))

identifying, using the processing device, the physical model based on analyzing, the physical model being identified by an association between the at least one parameter and the physical model; (See Corby, Abstract (The method involves collecting the series of inputs-start date, maturity date, geographic location(s), risk-free rate, and base weather condition - affecting the value of the financial instrument and applying a pricing model modified to account for weather.))

generating, using the processing device, the financial instrument model based 10on identifying and the analyzing, the financial instrument model being one of a physics model, a meteorological model, a quantum mechanics model, a statistics model, and a probability model; (See Corby, Abstract (The method involves collecting the series of inputs - start date, maturity date, geographic location(s), risk-free rate, and base weather condition - affecting the value of the financial instrument and applying a pricing model modified to account for weather.), Col. 13, lines 11 – 18 (the volatility σ, using the historical method, is the annualized standard deviation of the natural logarithm (ln) of the weather condition relatives as called for in the contract (and entered in step 409 (e.g., HDDs)). That is, in a preferred embodiment of the present invention where the weather history database 108 includes data for thirty years, the volatility will be an annualized standard deviation of the measure of the weather condition over the past thirty years.))

receiving, using the communication device, a request from a user device; (See Corby, Abstract (Workstations provide a graphical user interface for users to enter
a series of inputs concerning a financial instrument.))

generating, using the processing device, a response based on the request and the financial instrument model; (See Corby, Abstract (The method involves collecting the series of inputs-start date, maturity date, geographic location(s), risk-free rate, and base weather condition - affecting the value of the financial instrument and applying a pricing model modified to account for weather.))

transmitting, using the communication device, the response to the user device. (See Corby, Abstract (Workstations provide a graphical user interface for users to receive information (i.e., output) concerning a financial instrument.))
	
wherein the financial instrument model is presented in graphical form; (See Corby, Col. 14, lines 64 – 67, Col. 15, lines 1– 8  (The GUI screen 500 further includes a display 504 indicating the seasonal and forecasted weather condition (e.g., HDDs) for the geographic location highlighted in the pull down menu 502. The weather conditions shown in display 504 are calculated from the weather history database 108 and weather forecast data base 106, respectively, after the user has used input boxes 506 to enter the contact start and maturity dates, respectively. GUI Screen 500 also includes calculation boxes 508 which show the various components of equation 3. Upon trading system 100 calculating equation 3, the call option price is displayed in a box 510 within the GUI screen 500.))

wherein the financial instrument model comprises one or more physical variables associated with the financial instruments, wherein the one or more physical variables is determined by using the one or more parameters associated with a plurality of input data; (See Corby, Col. 14, lines 23 – 26 (FIG. 4, a detailed example of the operation of trading system 100, is presented in Table 2 below. Table 2 illustrates example numbers for each step of flowchart 400 presented in FIG. 4.), lines 32 - 37, Fig. 5 (A GUI screen 500 with the representative numbers in Table 2 is shown in FIG. 5. The GUI screen 500 includes a  pull down menu 502 listing each MSA for which the weather history database 108 and weather forecast database 106 have available data and thus, trading system 100 may process a financial transaction for.))

wherein the financial instrument model is one of a physics model, a meteorological model, a quantum mechanics model, a statistics model, and a probability model; (See Corby, Abstract (The method involves collecting the series of inputs - start date, maturity date, geographic location(s), risk-free rate, and base weather condition - affecting the value of the financial instrument and applying a pricing model modified to account for weather.), Col. 13, lines 11 – 18 (the volatility σ, using the historical method, is the annualized standard deviation of the natural logarithm (ln) of the weather condition relatives as called for in the contract (and entered in step 409 (e.g., HDDs)). That is, in a preferred embodiment of the present invention where the weather history database 108 includes data for thirty years, the volatility will be an annualized standard deviation of the measure of the weather condition over the past thirty years.))

wherein the one or more physical variables associated with the financial instruments comprise at least one of a speed, a direction, and an extreme of each of the financial instruments; (See Corby, Col. 12, lines 26 – 48, Fig. 4 (In step 414, the weather forecast database 106 is read so that the trading server 102 has the correct information for processing. During step 414, the weather server 102 may identify the predicted weather pattern that occurs in the future time period specified by steps 404 and 406. Consider, for example, weather forecast database 106 shown in FIG. 3. As indicated by records 302 and 304, the predicted weather pattern in MSAlO0 in future period Pl is TlPl. Accordingly, in this example, the trading server 102 in step 414 identifies weather pattern TlPl as occurring in the selected future time period P1 in the selected location. After the completion of steps 402 to 414, the trading server 102 of trading system 100 may now calculate the price of a weather derivative.))

wherein the at least one of the speed and the direction of each of the financial instruments is determined by using ten one standard deviation bands of varying sample length based on the plurality of input data; and (See Corby, Col. 13, lines 11 – 18 (The volatility a, using the historical method, is the annualized standard deviation of the natural logarithm (ln) of the weather condition relatives as called for in the contract (and entered in step 409 (e.g., HDDs)). That is, in a preferred embodiment of the present invention where the weather history database 108 includes data for thirty years, the volatility will be an annualized standard deviation of the measure of the weather condition over the past thirty years.))

wherein the at least one of the extremes associated with the financial instruments is determined by using ten Pi standard deviation band of varying sample length based on the plurality of input data. (See Corby, Col. 13, lines 11 – 18 (The volatility a, using the historical method, is the annualized standard deviation of the natural logarithm (ln) of the weather condition relatives as called for in the contract (and entered in step 409 (e.g., HDDs)). That is, in a preferred embodiment of the present invention where the weather history database 108 includes data for thirty years, the volatility will be an annualized standard deviation of the measure of the weather condition over the past thirty years.))

Claim 2:
Corby teaches each and every element of Claim 1 above.
Corby further teaches:
the modeling comprises of determining a trajectory of the at least one parameter associated with the financial instrument. (See Corby, Col. 12, lines 26 – 63, Fig. 4 (In step 414, the weather forecast database 106 is read so that the trading server 102 has the correct information for processing. During step 414, the weather server 102 may identify the predicted weather pattern that occurs in the future time period specified by steps 404 and 406. After the completion of steps 402 to 414, the trading server 102 of trading system 100 may now calculate the price of a weather derivative (i.e., weather-based call option). Normally four parameters of equation (3), K, S, r, and t, can be figured with particularity. However, the volatility of a commodity (e.g., a stock or any other underlying asset or security), a, cannot. With this parameter, human judgment comes into play to quantify. There are traditionally two methods for measuring volatility-historical and implied. This is where weather must be considered. As mentioned above, most models assume that, for example, last year's weather and its effects will repeat from year to year. Historical analysis has shown, however, that this assumption is true only 25% of the time. Thus, the present invention can make use of future weather database 106 (in conjunction with weather history database 108) to arrive at a more accurate volatility calculation, and thus a better option price.))

Claim 3:
Corby teaches each and every element of Claim 1 above.
Corby further teaches:
the physical model corresponds to at least one law 20governing at least one physical object. (Under the broadest reasonable interpretation, a law governing a physical object would include laws of nature relating to weather parameters such as temperature, snow fall and precipitation)(See Corby, Col. 8, lines  53 – 60 (In an embodiment of the present invention, there are three classes of weather data types in the weather history database 108 - seasonal, actual, and category (also called weather pattern). A seasonal data type is the seasonal (or average) value of a weather parameter. Accordingly, the data type "temp.sea" is the average temperature. The data type "snow.sea" is the average snowfall. The data type "prec.sea" is the average precipitation.))

Claim 4:
Corby teaches each and every element of Claim 1 above.
Corby further teaches:
the physical model comprises the at least one physical object and at least one physical variable corresponding to the at least one physical object and the at least one law governing the behavior of the at least one 25physical object, wherein the generating of the financial instrument model comprises associating, using the processing device, the at least one parameter to at least one of the at least one physical object, the at least one physical variable and the at least one law. (See Corby, Col. 14, lines 32 - 37, Fig. 5 (A GUI screen 500 with the representative numbers in Table 2 is shown in FIG. 5. The GUI screen 500 includes a  pull down menu 502 listing each MSA for which the weather history database 108 and weather forecast database 106 have available data and thus, trading system 100 may process a financial transaction for.), lines 64 – 67 (The GUI screen 500 further includes a display 504 indicating the seasonal and forecasted weather condition (e.g., HDDs) for the geographic location highlighted in the pull down menu 502.))

Claim 5:
Corby teaches each and every element of Claim 4 above.
Corby further teaches:
30the at least one parameter comprises a plurality of data values corresponding to a property of the financial instrument, wherein the plurality of data values is associated with a plurality of physical objects comprised in 31the physical model, wherein at least one metric associated with the plurality of data values is associated with the at least one law. (See Corby, Col. 14, lines 23 – 26 (FIG. 4, a detailed example of the operation of trading system 100, is presented in Table 2 below. Table 2 illustrates example numbers for each step of flowchart 400 presented in FIG. 4.), lines 32 - 37, Fig. 5 (A GUI screen 500 with the representative numbers in Table 2 is shown in FIG. 5. The GUI screen 500 includes a  pull down menu 502 listing each MSA for which the weather history database 108 and weather forecast database 106 have available data and thus, trading system 100 may process a financial transaction for.))

Claim 6:
Corby teaches each and every element of Claim 5 above.
Corby further teaches:
the plurality of data values corresponding to the 5property of the financial instrument is associated with the at least one law governing the behavior of the at least one physical object comprised in the physical model, wherein the at least one metric associated with the plurality of data values is associated with the at least one physical variable corresponding to the at least one physical object. (See Corby, Col. 14, line 67, Col. 15, lines 1-8 (The weather conditions shown in display 504 are calculated from the weather history database 108 and weather forecast data base 106, respectively, after the user has used input boxes 506 to enter the contact start and maturity dates, respectively. GUI Screen 500 also includes calculation boxes 508 which show the various components of equation 3. Upon trading system 100 calculating equation 3, the call option price is displayed in a box 510 within the GUI screen 500.))

Claim 11:
Corby teaches:
A system to facilitate modeling a financial instrument based on a physical model, wherein the system comprising: (See Corby, Abstract (A system and method for valuating weather-based financial instruments.)) 

30a communication device configured for receiving at least one parameter associated with the financial instrument, receiving a request from a user device, and transmitting a response to the user device, the financial instrument being one of an equity, a mutual fund, a currency, a cryptocurrency, a bond, and a commodity, the parameter being one or more data values corresponding to a property of the financial instrument; (See Corby, Abstract (Workstations provide a graphical user interface for users to enter a series of inputs concerning a financial instrument.), Col. 6, lines 12 – 18 (Derivatives, being financial instruments, may be traded among investors as are stocks, bonds, and the like. Thus, in order to trade derivatives, there must be a mechanism to price them so that traders may exchange them in an open market. To date, there is no organized exchange for weather derivatives as they are traded as over-the-counter (OTC) instruments.), Col. 12, lines 46 – 55 (After the completion of steps 402 to 414, the trading server 102 of trading system 100 may now calculate the price of a weather derivative (i.e., weather-based call option). Normally four parameters of equation (3), K, S, r, and t, can be figured with particularity However, the volatility of a commodity (e.g., a stock or any other underlying asset or security), σ, cannot. With this parameter, human judgment comes into play to quantify. There are traditionally two methods for measuring volatility-historical and implied. This is where weather must be considered.))

32a processing device configured for analyzing the at least one parameter, identifying the physical model based on analyzing, generating the financial instrument model based on the identifying and analyzing, and generating the respond based on the request and the financial instrument model, the physical model being identified based on an association between the at least one parameter and the physical model; (See Corby, Abstract (The method involves collecting the series of inputs-start date, maturity date, geographic location(s), risk-free rate, and base weather condition - affecting the value of the financial instrument and applying a pricing model modified to account for weather.))

wherein the financial instrument model is presented in graphical form; (See Corby, Col. 14, lines 64 – 67, Col. 15, lines 1– 8  (The GUI screen 500 further includes a display 504 indicating the seasonal and forecasted weather condition (e.g., HDDs) for the geographic location highlighted in the pull down menu 502. The weather conditions shown in display 504 are calculated from the weather history database 108 and weather forecast data base 106, respectively, after the user has used input boxes 506 to enter the contact start and maturity dates, respectively. GUI Screen 500 also includes calculation boxes 508 which show the various components of equation 3. Upon trading system 100 calculating equation 3, the call option price is displayed in a box 510 within the GUI screen 500.))
wherein the financial instrument model comprises one or more physical variables associated with the financial instruments, wherein the one or more physical variables is determined by using the one or more parameters associated with a plurality of input data; (See Corby, Col. 14, lines 23 – 26 (FIG. 4, a detailed example of the operation of trading system 100, is presented in Table 2 below. Table 2 illustrates example numbers for each step of flowchart 400 presented in FIG. 4.), lines 32 - 37, Fig. 5 (A GUI screen 500 with the representative numbers in Table 2 is shown in FIG. 5. The GUI screen 500 includes a  pull down menu 502 listing each MSA for which the weather history database 108 and weather forecast database 106 have available data and thus, trading system 100 may process a financial transaction for.))

wherein the financial instrument model is one of a physics model, a meteorological model, a quantum mechanics model, a statistics model, and a probability model; (See Corby, Abstract (The method involves collecting the series of inputs - start date, maturity date, geographic location(s), risk-free rate, and base weather condition - affecting the value of the financial instrument and applying a pricing model modified to account for weather.), Col. 13, lines 11 – 18 (the volatility σ, using the historical method, is the annualized standard deviation of the natural logarithm (ln) of the weather condition relatives as called for in the contract (and entered in step 409 (e.g., HDDs)). That is, in a preferred embodiment of the present invention where the weather history database 108 includes data for thirty years, the volatility will be an annualized standard deviation of the measure of the weather condition over the past thirty years.))

wherein the one or more physical variables associated with the financial instruments comprise at least one of a speed, a direction, and an extreme of each of the financial instruments; (See Corby, Col. 12, lines 26 – 48, Fig. 4 (In step 414, the weather forecast database 106 is read so that the trading server 102 has the correct information for processing. During step 414, the weather server 102 may identify the predicted weather pattern that occurs in the future time period specified by steps 404 and 406. Consider, for example, weather forecast database 106 shown in FIG. 3. As indicated by records 302 and 304, the predicted weather pattern in MSAlO0 in future period Pl is TlPl. Accordingly, in this example, the trading server 102 in step 414 identifies weather pattern TlPl as occurring in the selected future time period P1 in the selected location. After the completion of steps 402 to 414, the trading server 102 of trading system 100 may now calculate the price of a weather derivative.))

wherein the at least one of the speed and the direction of each of the financial instruments is determined by using ten one standard deviation bands of varying sample length based on the plurality of input data; and (See Corby, Col. 13, lines 11 – 18 (The volatility a, using the historical method, is the annualized standard deviation of the natural logarithm (ln) of the weather condition relatives as called for in the contract (and entered in step 409 (e.g., HDDs)). That is, in a preferred embodiment of the present invention where the weather history database 108 includes data for thirty years, the volatility will be an annualized standard deviation of the measure of the weather condition over the past thirty years.))

wherein the at least one of the extremes associated with the financial instruments is determined by using ten Pi standard deviation band of varying sample length based on the plurality of input data. (See Corby, Col. 13, lines 11 – 18 (The volatility a, using the historical method, is the annualized standard deviation of the natural logarithm (ln) of the weather condition relatives as called for in the contract (and entered in step 409 (e.g., HDDs)). That is, in a preferred embodiment of the present invention where the weather history database 108 includes data for thirty years, the volatility will be an annualized standard deviation of the measure of the weather condition over the past thirty years.))

Claim 12:
Corby teaches each and every element of Claim 11 above.
Corby further teaches:
the modeling comprises of determining a trajectory of the at least one parameter associated with the financial instrument. (See Corby, Col. 12, lines 26 – 63, Fig. 4 (In step 414, the weather forecast database 106 is read so that the trading server 102 has the correct information for processing. During step 414, the weather server 102 may identify the predicted weather pattern that occurs in the future time period specified by steps 404 and 406. After the completion of steps 402 to 414, the trading server 102 of trading system 100 may now calculate the price of a weather derivative (i.e., weather-based call option). Normally four parameters of equation (3), K, S, r, and t, can be figured with particularity. However, the volatility of a commodity (e.g., a stock or any other underlying asset or security), a, cannot. With this parameter, human judgment comes into play to quantify. There are traditionally two methods for measuring volatility-historical and implied. This is where weather must be considered. As mentioned above, most models assume that, for example, last year's weather and its effects will repeat from year to year. Historical analysis has shown, however, that this assumption is true only 25% of the time. Thus, the present invention can make use of future weather database 106 (in conjunction with weather history database 108) to arrive at a more accurate volatility calculation, and thus a better option price.))

Claim 13:
Corby teaches each and every element of Claim 11 above.
Corby further teaches:
the physical model corresponds to at least one law 10governing at least one physical object. (Under the broadest reasonable interpretation, a law governing a physical object would include laws of nature relating to weather parameters such as temperature, snow fall and precipitation)(See Corby, Col. 8, lines  53 – 60 (In an embodiment of the present invention, there are three classes of weather data types in the weather history database 108 - seasonal, actual, and category (also called weather pattern). A seasonal data type is the seasonal (or average) value of a weather parameter. Accordingly, the data type "temp.sea" is the average temperature. The data type "snow.sea" is the average snowfall. The data type "prec.sea" is the average precipitation.))

Claim 14:
Corby teaches each and every element of Claim 11 above.
Corby further teaches:
the physical model comprises the at least one physical object and at least one physical variable corresponding to the at least one physical object and the at least one law governing the behavior of the at least one 15physical object, wherein the generating of the financial instrument model comprises associating, using the processing device, the at least one parameter to at least one of the at least one physical object, the at least one physical variable and the at least one law. (See Corby, Col. 14, lines 32 - 37, Fig. 5 (A GUI screen 500 with the representative numbers in Table 2 is shown in FIG. 5. The GUI screen 500 includes a  pull down menu 502 listing each MSA for which the weather history database 108 and weather forecast database 106 have available data and thus, trading system 100 may process a financial transaction for.), lines 64 – 67 (The GUI screen 500 further includes a display 504 indicating the seasonal and forecasted weather condition (e.g., HDDs) for the geographic location highlighted in the pull down menu 502.))

Claim 15:
Corby teaches each and every element of Claim 14 above.
Corby further teaches:
20the at least one parameter comprises a plurality of data values corresponding to a property of the financial instrument, wherein the plurality of data values is associated with a plurality of physical objects comprised in the physical model, wherein at least one metric associated with the plurality of data values is associated with the at least one law. (See Corby, Col. 14, lines 23 – 26 (FIG. 4, a detailed example of the operation of trading system 100, is presented in Table 2 below. Table 2 illustrates example numbers for each step of flowchart 400 presented in FIG. 4.), lines 32 - 37, Fig. 5 (A GUI screen 500 with the representative numbers in Table 2 is shown in FIG. 5. The GUI screen 500 includes a  pull down menu 502 listing each MSA for which the weather history database 108 and weather forecast database 106 have available data and thus, trading system 100 may process a financial transaction for.))

Claim 16:
Corby teaches each and every element of Claim 15 above.
Corby further teaches:
the plurality of data values corresponding to the property of the financial instrument is associated with the at least one law governing the behavior of the at least one physical object comprised in the physical model, wherein the at least one metric associated with the plurality of data values is 30associated with the at least one physical variable corresponding to the at least one physical object. (See Corby, Col. 14, line 67, Col. 15, lines 1-8 (The weather conditions shown in display 504 are calculated from the weather history database 108 and weather forecast data base 106, respectively, after the user has used input boxes 506 to enter the contact start and maturity dates, respectively. GUI Screen 500 also includes calculation boxes 508 which show the various components of equation 3. Upon trading system 100 calculating equation 3, the call option price is displayed in a box 510 within the GUI screen 500.))

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEORGE N. PROIOS/Examiner, Art Unit 3694                                                                                                                                                                                                        

/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        2/11/2022